Opinion by
Ekwall, J.
It was stipulated that the merchandise covered by entry 816442, invoiced and appraised in pounds sterling, was exported from India on March 18, 1940, and that the only rate of exchange for that date was $3.749027. It was further stipulated that the issue involved in entry 821142 is the same in all material respects as that presented in The Otto Gerdau Co. v. United States (21 Cust. Ct. 24, C. D. 1120) and Mamary Bros., Inc. v. United States (id. 135, C. D. 1142). In accordance therewith it was held that the currency of the invoices should be converted at the buying rate in the New York market at noon on the day of exportation (the “free” rate of exchange for pounds sterling), as certified by the Federal Reserve bank, such buying rates to be as follows: As to entry 816442, the applicable rate is $3.749027, and as to entry 821142, the applicable buying rate is $3.504305.